DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s remarks concerning priority has been noted. All priority document has been acknowledged on bib-data sheet during prosecution history. As such, the priority acknowledged has been completed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowable over the prior art of record. The closest prior art of record Yishay et al. (hereinafter, Yishay) (US 2014/0222852 A1), teaches evaluating all offsets from the current position in the text using the bit-maps of the symbols found in the text at the respective offsets. Evaluating the offsets may include accumulating, using the bit-maps, information regarding one or more of the positions in which the pattern cannot occur, and calculating the size of the jump to the subsequent position based on the accumulated information. The pattern includes a wild-card symbol at a given bit position, and calculating the bit-maps includes setting the bits at the given bit position in all the bit-maps (see [0007], [0009]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim1 as “generating, from a plurality of bits of the first bitmap information, second bitmap information indicating a bitmap in which one or more bits related to the size of the capacity; when a specific an appearance bit indicating appearance positions in the text data for each of the plurality of characters or words is set in the second bitmap information, specifying a data range corresponding to the specific appearance bit in the 
Dependent claims 2-4 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okura et al (US 2016/0217207 A1) describe generates bit map information 315, which represents presence or absence of each of a plurality of words in each document 311 from the analysis result 312 and the semantic symbol information 313, and stores the information in the storage unit  ([0055]). Kataoka et al. (US 2018/0276260) teaches bitmap type index BI includes a pointer that specifies a word included in the text data F1 of the encoding target and a bit string that links a bit indicating the presence or absence of a word at an offset (occurrence position) in the text data F1. The bitmap type index BI refers to a bitmap that indexes the presence or absence of a word included in the text data ([0045]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154         
                                                                                                                                                                                               

3/22/21